Lake, J.
Our decision in this case must turn upon the power of the school board to make the contract with Gehling for the work done by him, and for which the order in question was issued.
In School District v. Stough, 4 Neb., 357, it was held that a school board could not bind the district by drawing, accepting, and issuing orders against a proposed building fund which, although duly voted, had not yet been raised. In that case, however, the district had received nothing of value for the orders thus improperly issued by its officers, while here it is shown that the one issued to Gehling was for work actually performed on the school-house under a contract with the district board.
In this case it appears that the district had voted to expend a certain sum of money in the erection of a school-house according to a plan and specifications duly adopted, and steps were accordingly taken to raise the required means.
Whether the course pursued by the district and the *242extent of the proposed expenditure were such, as the law upheld, it is not important here to know. At all events, it is clear that, subject to certain restrictions imposed by the legislature, it was competent for the qualified electors of the district, when lawfully assembled, to decide upon what sort of school-house should be built, and also the extent of the expenditure thereupon ; and having done so, that decision could not legally be interfered with by the school board. If, in the opinion of the board, changes or an increased expenditure were desirable, a meeting of the electors should have been called, and their direction in the matter obtained.
It is true that the change made in this instance was not very important, and increased the cost of the work only eighty dollars. And the building may have been that much more valuable to the district. But these are matters not to be considered in determining the power of the board to make it. In principle it is just the same as if the increase had been eight hundred instead of eighty dollars. As showing the policy of our legislation respecting this sort of expenditures we refer to the following provisions of the general school law : In section 29, it is provided that “ The said qualified voters shall also have power, at any regular or special meeting, to direct the purchasing or leasing of any appropriate site, and the building, hiring, or purchasing of a school-house, * * * * and to levy a tax on the property of the district for the payment of the same.”
And section 30 provides that “ Any school district shall have power and authority to borrow money to pay for the sites for school-houses, and to erect buildings thereon, and to furnish the same by a vote of a majority of the voters of said district present at any annual meeting or special meeting,” etc. Gen. Stat., 966.
*243Indeed, we find tbe whole course* of legislation to be in harmony with these provisions. Not only is the authority to direct and control such expenditures withheld from the school board, but as we see is expressly intrusted to the whole body of the electors, by whom alone it can be exercised.
Such being our views, it follows that the contract under which G-ehling did the work, being neither authorized nor adopted by the electors, was not binding upon the district, nor can a recovery be had against the district for work done under it.
Judgment aeeirmed.